Citation Nr: 0620069	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-16 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Watson, Law Clerk




INTRODUCTION

The veteran had active service from March 1958 to January 
1960, from March 1960 to March 1963, and from July 1963 to 
November 1979.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, denied the 
veteran's claim for service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The record indicates that the veteran served in Vietnam.  The 
veteran has provided general contentions that his military 
unit in Vietnam was subject to attack.  He indicated that 
during 1967 and 1968, he served with the 560 Light 
Maintenance Company, 4th Maintenance Battalion.  The veteran 
has provided the following stressors in documents to include 
a doctor's report attached to the veteran's original claim 
received in March 2002, a stressor statement submitted by the 
veteran in November 2003, and VA psychological examinations 
conducted in July 2002 and April 2004.  Described stressors 
include the following: 

(1)	a situation in Pleiku, in which his unit was 
"pinned down and lost five of [the veteran's] good 
buddies at the air base";
(2)	multiple occasions, between 1967 and 1968, in which 
the veteran was ambushed on convoys traveling from one 
landing zone to another;
(3)	an attack at "Landing Zone English," where a tank 
was bombed and the veteran had to defend himself 
against oncoming enemies;
(4)	removing numerous severed body parts and corpses 
from recovered vehicles such as tanks, jeeps, and APCs; 
and
(5)	 conveying numerous other bodies onto tractor 
trailers, including Vietnamese bodies during the TET 
Offensive of 1968.

The Board notes that most of these stressors are general in 
nature.  The veteran should be provided another opportunity 
to provide specific dates when the alleged events occurred.  
The veteran is hereby notified that he needs to provide more 
specific information, to include if possible, the dates, 
places, and names of persons involved in each stressor.  

Even if the veteran fails to do so, the RO should attempt to 
verify the veteran's claimed stressors through the 
appropriate channels, to include the U.S. Army and Joint 
Services Records Research Center (JSRRC).  The RO should 
provide JSRRC with all pertinent information, to include 
copies of personnel records, units of assignment, and 
stressor statements.  The RO should specifically request 
JSRRC to verify whether the unit to which the veteran was 
attached in Vietnam was subject to ambush and attack.  If the 
alleged stressors cannot be verified, that should be stated.

If a stressor is verified, the veteran should be scheduled 
for a VA psychiatric examination for the purpose of 
determining the etiology of any psychiatric disability 
diagnosed.  Based on examination findings, historical 
records, and medical principles, the physician should provide 
a medical opinion, with full rationale, as to whether the 
veteran currently has PTSD due to any confirmed stressor.  
The examiner should specifically identify whether the 
verified stressor is responsible for any diagnosed PTSD.  

Since this case is being otherwise remanded, the veteran also 
should be provided a VCAA letter than comports with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran a new VCAA notice 
letter that comports with the Court's 
decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Provide the veteran with another 
opportunity to provide specific dates, names, 
and places with regard to his alleged 
stressors.  An attempt should be made to 
verify the veteran's claimed stressors 
through the appropriate channels, to include 
JSRRC.  JSRRC should be provided with all 
pertinent information, to include copies of 
personnel records, units of assignment, and 
stressor statements.  JSRRC should 
specifically be requested: to verify whether 
the units to which the veteran was attached 
in Vietnam (during the specific periods the 
veteran served in Vietnam) were subject to 
attack; to identify any attacks in Pleiku or 
at "Landing Zone English" at which the 
veteran or his unit may have been present; 
and to determine whether the veteran was 
responsible for either the removal of severed 
body parts and corpses from recovered 
vehicles or the conveyance of corpses between 
locations.  If all of these alleged stressors 
cannot be verified, that should be stated.

3.  If a stressor is verified, schedule the 
veteran for a VA psychiatric examination for 
the purpose of determining if the veteran has 
PTSD as the result of any verified stressor.  
Based on examination findings, historical 
records, and medical principles, the 
physician should provide a medical opinion, 
with full rationale, as to whether the 
veteran currently has PTSD under DSM IV.  The 
examiner should specifically identify the 
verified stressor or stressors upon which the 
PTSD, if diagnosed, is predicated.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).

